Citation Nr: 1022844	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-23 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss. 

2.  Entitlement to a compensable rating for allergic 
rhinitis. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from May 
2004 to May 2006.  The case is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 rating decision of 
the Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
left ear hearing loss and allergic rhinitis, rated 0 percent, 
each.  In July 2009 correspondence, the Veteran requested a 
Central Office hearing; in May 2010 he cancelled the request.  
His claims file is currently under the jurisdiction of the 
San Diego, California RO.

The matter of the rating for allergic rhinitis is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on his part is required.


FINDING OF FACT

Any no time during the appeal period is the Veteran's left 
ear hearing acuity shown to be less than Level I.


CONCLUSION OF LAW

A compensable rating for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.655, 4.1-4.14, 4.27, 4.85, 4.86, Diagnostic Code (Code) 
6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F 3d. 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2006 
letter provided notice on the "downstream" issue of 
entitlement to a higher rating and a July 2007 statement of 
the case (SOC) and April and October 2009 supplemental 
statements of the case (SSOCs) readjudicated the matter after 
the appellant and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has 
had ample opportunity to respond/supplement the record.  He 
has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

The Veteran's pertinent treatment records relative to the 
hearing loss claim have been secured.  The RO arranged for VA 
audiological examinations in April 2006 and October 2009.  
The findings reported on these examinations were detailed, 
took into account the Veteran's history, and are not charged 
to be inaccurate.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (finding that VA must provide an examination that is 
adequate for rating purposes).  He has not identified any 
pertinent evidence that remains outstanding relative to the 
hearing loss claim.  Thus, VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

II.  Legal Analysis & Factual Background

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  

As the claim for increase is an appeal from the initial 
rating assigned with the grant of service connection, the 
possibility of staged ratings must be considered.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  As will be explained in 
greater detail below, the Board finds that the record does 
not reflect any distinct period of time when the criteria for 
a compensable rating for unilateral (left ear) hearing loss 
were met.  Consequently, "staged ratings" are not 
warranted.

On VA audiological evaluation in April 2006, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
20
40
The average puretone threshold was 23 decibels, and speech 
discrimination was 96 percent correct.

On the authorized audiological evaluation in October 2009, 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
25
20
45

The average puretone threshold was 28 decibels, and speech 
discrimination was 96 percent correct.

In a March 2007 letter the Veteran reported that "it is more 
difficult to hear people speaking in [the left] ear."  In a 
November 2009 written statement he indicated that "this 
[presumably his left ear hearing loss] create[s] a disability 
for his everyday life using the phone as he is R [right] hand 
dominant and required to use the phone on a daily basis to 
adequately do his job.  He has stated that he is a marketing 
account specialist and that he is on the phone much of the 
day; however, he has also stated that it is the "ringing 
sensation", or his nonservice-connected tinnitus, and not 
his service-connected hearing loss, "that is highly 
distracting to [his] work or phone conversations." 

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  However, the Veteran does not have an 
exceptional pattern of hearing impairment as defined by 
38 C.F.R. § 4.86.  Table VII is used to determine the rating 
assigned by combining the Roman numeral designations for 
hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
As was noted above, the Veteran's service-connected hearing 
loss disability is a unilateral (left) entity.  The 
audiometry certified for rating purposes during the appeal 
period (the April 2006 and October 2009 test results) when 
compared to Table VI shows that the veteran had Level I 
hearing in the left ear.  Because the veteran is not shown to 
have total loss of hearing in the right ear, the hearing 
acuity in that ear is likewise assigned a designation of 
Level I.  See 38 C.F.R. § 4.85(f).  Under Table VII, such 
hearing acuity warrants a 0 percent rating under Code 6100.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the series of VA 
examinations in 2006 did not report any complaints referable 
to hearing loss, but only noted ear complaints based on 
nonservice-connected tinnitus.  The October 2009 VA examiner 
specifically noted the Veteran's complaint that he has 
difficulty hearing speech from his left ear and that he 
cannot use a telephone on his left side.  While the 2006 VA 
examiner did not specifically address the functional effects 
caused by the Veteran's left ear hearing loss disability, the 
Board finds that no prejudice results to the Veteran and, as 
such, the Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  
While the 2006 VA examiner (who conducted the examination 
prior to the issuance of Martinak) failed to address the 
functional effect of the Veteran's hearing loss disability, 
the Board notes that other evidence of record, to 
specifically include the October 2009 VA examination report 
as well as the Veteran's own statements, adequately addresses 
this issue.  Therefore, while the 2006 VA examination is 
defective under Martinak, the Board finds that no prejudice 
results to the Veteran in that the functional effects of his 
hearing loss disability are adequately addressed by the 
remainder of the record and are sufficient for the Board to 
consider whether referral for an extra-schedular rating under 
38 C.F.R. § 3.321(b) is warranted.

The Board concludes such referral is not warranted.  The 
schedular criteria specifically contemplate the level of 
hearing acuity shown (and thus associated impairment of 
function; see 38 C.F.R. § 4.1).  Consequently they are not 
inadequate.   See Thun v. Peake, 23 Vet. App. 111 (2008).  
Furthermore, the record does not show that the Veteran has 
been hospitalized for problems with his left ear hearing loss 
(and he has specifically stated that he has not been 
hospitalized).  See November 2009 written statement.  There 
is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.  While he 
has reported that his hearing loss impacts his work and life 
in that he finds it harder to hear speech and that he must 
hold a telephone to his right ear rather than his left, he 
does not contend, and the evidence does not show that he has 
lost time from work as a result of his hearing loss.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.


ORDER

A compensable rating for left ear hearing loss is denied.





REMAND

Regarding his claim for a compensable rating for allergic 
rhinitis, the Veteran has advised that in 2008 he underwent 
septoplasty at Mission Valley Hospital; that he receives 
weekly treatment for allergies in the form of allergy shots; 
and that he daily takes three medications for allergies.  See 
October 2009 VA nose and sinuses examination report and July 
2009 correspondence from the Veteran.  Records of the allergy 
treatment and those pertaining to his 2008 septoplasty are 
not associated with his claims file.  As such records are 
likely to contain pertinent information, they must be 
secured.

Further, another VA examination is warranted to address the 
question of whether the Veteran has polyps related to his 
service-connected allergic rhinitis as the existence of 
polyps is the sole distinguishing criterion for a 30 percent 
rating for allergic rhinitis under Code 6522.  Both the 2006 
and the 2009 VA examinations are silent regarding polyps.

As the Veteran has indicated that he lost time from 
employment due to his service-connected allergic rhinitis, 
any employment records which corroborate his statements 
should be secured.  Notably, the Veteran's co-operation 
(providing identifying information and releases) is needed 
for VA to secure any private treatment or employment records.

The Veteran is advised that a governing regulation provides 
that where evidence requested in connection with a claim for 
VA benefits (including identifying information and any 
releases needed for VA to secure private records) is not 
received within a year of the request, the claim is to be 
considered abandoned.  38 C.F.R. § 3.158.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify (and provide any releases needed 
for VA to secure records from) all 
providers of treatment and evaluation he 
has received for allergic rhinitis since 
his separation from service.  Of 
particular interest are the records of his 
2008 septoplasty as well as records of his 
medication, including shots, prescribed 
for treatment of allergies.  The RO should 
secure for the record copies of the 
complete clinical records of all such 
treatment and evaluations.  If there is no 
response to an RO request for records from 
any identified source, the Veteran should 
be so notified, and advised that 
ultimately it is his responsibility to 
ensure that private records sought are 
received.  If any records cannot be 
secured because they have been 
irretrievably lost or destroyed, it should 
be so noted for the record.  The RO should 
also arrange for any further development 
that is suggested by any additional 
records received.

2.  The Veteran should also be asked to 
provide releases for any employment 
records that would show he missed time 
from work due to his allergic rhinitis.  
The RO should secure for association with 
the claims file the corroborating 
employment records identified.  If such 
records sought are not received pursuant 
to the RO's request after the Veteran 
provides releases, he must be so advised, 
and advised further that ultimately it is 
his responsibility to ensure that they are 
received.

3.  The RO should also arrange for the 
Veteran to be examined by an appropriate 
physician to determine the current 
severity of his service-connected allergic 
rhinitis.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  Any indicated 
studies should be completed. All symptoms 
and functional limitations due to allergic 
rhinitis should be described in detail.  
The examiner must specifically ascertain 
whether the Veteran has polyps related to 
his allergic rhinitis.  The examiner must 
explain the rationale for all opinions.

4.  The RO should then readjudicate the 
claim (to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found).  If it remains 
denied, the RO should issue an appropriate 
SSOC and afford the Veteran and his 
representative the opportunity to respond. 
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


